Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7, 11, 12, 21, 22, 26, 27, 38-44 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments and arguments are persuasive to overcome the rejections over independent claims 1, 26 and 27.  The prior art of record fails to teach or suggest the order of layers wherein the composite consists of the following layers, aluminum, glass in thermoplastic resin adjacent the aluminum, three carbon fiber  plies in thermoplastic resin adjacent the glass composite layer and an additional aluminum layer adjacent the second glass composite layer.  The prior art of record fails to teach or suggest carbon fiber plies with the claimed orientation and further in combination in a composite consisting of the following layers:  an aluminum layer, a glass composite layer adjacent to the aluminum layer and a carbon composite layer adjacent to the glass composite layer (claim 1).  With regard to claims 1, 26 and 27, the prior art of record fails to teach or suggest the carbon fiber ply orientation in combination with a second glass composite ply and a second glass composite ply adjacent the carbon fiber plies and a second aluminum ply adjacent the second glass composite ply (claim 27).  

Prior art of record, Kitano fails to teach or suggest the composite glass and carbon plies are in a thermoplastic resin and fails to teach or suggest three or more carbon plies with the claimed orientation.  
Gunnink teaches carbon and glass plies in thermoplastic matrix and one aluminum layer at the center of the composite but fails to teach or suggest the claimed composite consisting of the layers and order of layers and fails to teach or suggest at least three carbon plies at the claimed orientations.
Morrison teaches an aluminum layer, a glass composite ply and at least 6 carbon fiber plies that are oriented at 0 and 90 degrees but differs and does not teach the carbon fiber plies have a 45 degree orientation and an additional glass composite layer (claim 26) and an additional glass and aluminum layer (claim 27) in the claimed order.
Suresh teaches carbon fiber plies are oriented differently, at orientations of less than 45 degrees and fails to teach or suggest the claimed orientation of 0 degree, 90 degree and 45 degrees.  
Kalnin fails to teach or suggest the orientation of the carbon fiber plies and does not teach the claimed order of the plies of claims 26 and 27.
Carley is directed to glass and carbon fiber composites with alternating plies where the thermoplastic matrix resins can differ.  Carley fails to teach or suggest the claimed orientation of 0 degree, 90 degree and 45 degrees and order of the plies in claims 26 and 27.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A STEELE whose telephone number is (571)272-7115.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on 571-272-1515.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER A STEELE/Primary Examiner, Art Unit 1796